Citation Nr: 1422615	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-32 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).
FINDING OF FACT

Hypertension is aggravated by service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension as aggravated by the service-connected Type II diabetes mellitus are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for hypertension, which represents a complete grant of the issue on appeal.  Therefore, no discussion of the VA's duties to notify and assist is necessary.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  A disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

The Veteran contends that diabetes mellitus has caused or aggravated his hypertension.

September 2006 and May 2008, September 2013, and April 2014 VA medical experts found that the Veteran's hypertension was worsened or increased by diabetes.  The April 2014 VA medical expert provided an addendum which noted that it was clear the Veteran had well controlled blood pressure prior to the worsening of his diabetes which "strongly suggests that baseline blood pressure prior to aggravation" was normal and worsened after onset and progression by diabetes.  There are no contrary medical opinions of record.  Accordingly, 
the Board finds that secondary service connection for hypertension by aggravation due to service-connected Type II diabetes mellitus is warranted.  38 C.F.R. § 3.310.


ORDER

Service connection for hypertension is granted as secondary to the service connected Type II diabetes mellitus.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


